Exhibit 10.02
 
 
 
SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated as of May 24, 2011 (together with all amendments, if
any, from time to time hereto, this “Security Agreement”), among the grantors
signatory hereto (together with their respective successors and assigns, each a
“Grantor”), and Isaac Blech, an individual, in his capacity as Collateral Agent
(as hereinafter defined) for the Investors (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Securities Purchase Agreement (as the same may
be amended from time to time, the “Purchase Agreement”) dated as of the date
hereof by and among Stratus Media Group, Inc. a Nevada corporation (the
“Corporation”), the Collateral Agent (as hereinafter defined) and each investor
identified on the signature pages thereto (together with their respective
successors and assigns, collectively, the “Investors”), the Investors purchased
Preferred Shares (as defined herein);
 
WHEREAS, pursuant to that certain Certificate of Designations of Series E
Convertible Preferred Stock (the “Certificate of Designations”), as filed with
the Secretary of State of Delaware on May 24, 2011, the Corporation authorized
the issuance shares of Series E Convertible Preferred Stock (the “Preferred
Shares”) and provided that the Corporation shall redeem any and all outstanding
Preferred Shares on the fifth anniversary of the Original Issue Date (as defined
in the Certificate of Designations) for a sum equal to the Stated Value (as
defined in the Certificate of Designations) of each Preferred Share plus all
declared or accumulated but unpaid dividends on such shares;
 
WHEREAS, in order to induce the Investors to enter into the Purchase Agreement,
each Grantor has agreed to grant a continuing perfected Security Interest in (as
hereinafter defined) and Lien (as hereinafter defined) on the Collateral (as
hereinafter defined) to secure the all of the Secured Obligations (as
hereinafter defined);
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           DEFINED TERMS.  All terms not specifically defined herein which are
defined in the Code (as defined herein) shall have the meanings as defined in
the Code.  In addition, as used herein:
 
(a)      “Accounts” means all “accounts,” as such term is defined in the Code,
now owned or hereafter acquired by any Grantor, including (i) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (ii) all rights in, to and under all purchase
orders or receipts for goods or services, (iii) all rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (iv) all rights to payment due to any
Grantor for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by such
Grantor or in connection with any other transaction (whether or not yet earned
by performance on the part of such Grantor), (v) all health care insurance
receivables and (vi) all collateral security of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      “Account Debtor” means any Person who may become obligated to any
Grantor under, with respect to, or on account of, an Account, Chattel Paper or
General Intangibles (including a payment intangible).
 
(c)      “Business” means the business from time to time, now or hereafter,
conducted by the Corporation and any Subsidiary (as defined herein).
 
(d)      “Chattel Paper” means any “chattel paper,” as such term is defined in
the Code, including electronic chattel paper, now owned or hereafter acquired by
any Grantor.
 
(e)      “Code” means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein and such term is defined
differently in different Articles or Divisions of the Code, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to,
Collateral Agent’s or any Investor’s Security Interest on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect from time to
time in a jurisdiction other than the State of New York, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
 
(f)      “Collateral” has the meaning ascribed thereto in Section 2(a) hereof.
 
(g)      “Collateral Agent” means Isaac Blech, an individual, or his designee.
 
(h)      “Contracts” means all contracts and agreements to which any Grantor is
a party, as the same may be amended, supplemented or otherwise modified from
time to time, including without limitation, (i) all rights of any Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (ii) all rights of any Grantor to damages arising thereunder and
(iii) all rights of any Grantor to perform and to exercise all remedies
thereunder.
 
(i)      “Copyright Licenses” means any and all rights now owned or hereafter
acquired by any Grantor under any written agreement granting any right to use
any Copyright (as defined below) or Copyright registration.
 
(j)      “Copyrights” means all of the following now owned or hereafter adopted
or acquired by any Grantor: (i) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (ii) all
reissues, extensions or renewals thereof.
 
(k)      “Default” shall have the meaning ascribed thereto in Section 16(c) of
the Certificate of Designations.
 
(l)      “Deposit Accounts” means all “deposit accounts” as such term is defined
in the Code, now or hereafter held in the name of any Grantor.
 
(m)    “Documents” means all “documents”, as such term is defined in the Code,
now owned or hereafter acquired by any Grantor, wherever located.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(n)      “Equipment” means all “equipment,” as such term is defined in the Code,
now owned or hereafter acquired by any Grantor, wherever located and, in any
event, including all such Grantor’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
 
(o)      “Fixtures” means all “fixtures” as such term is defined in the Code,
now owned or hereafter acquired by any Grantor.
 
(p)      “General Intangibles” means all “general intangibles,” as such term is
defined in the Code, now owned or hereafter acquired by any Grantor, including
all right, title and interest that such Grantor may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Grantor or any computer bureau or
service company from time to time acting for such Grantor.
 
(q)      “Goods” means all “goods” as defined in the Code, now owned or
hereafter acquired by any Grantor, wherever located, including embedded software
to the extent included in “goods” as defined in the Code.
 
(r)      “Instruments” means all “instruments,” as such term is defined in the
Code, now owned or hereafter acquired by any Grantor, wherever located, and, in
any event, including all certificated securities, all certificates of deposit,
and all promissory notes and other evidences of indebtedness, other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
 
(s)      “Intellectual Property” means any and all Licenses, Patents,
Copyrights, Trademarks, service marks, trade dress, trade names, domain names,
brand names and certification marks presently owned by any Grantor or (pursuant
to license, sublicense, agreement or permission) used by any Grantor in
connection with such Grantor’s Business.
 
(t)      “Inventory” means all “inventory” as such term is defined in the Code,
now owned or hereafter acquired by any Grantor, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Grantor for sale or lease or are furnished or
are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in the Business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including other supplies and embedded
software.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(u)      “Investment Property” means all “investment property” as such term is
defined in the Code now owned or hereafter acquired by any Grantor, wherever
located including (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (ii) all
securities entitlements of any Grantor, including the rights of any Grantor to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account, (iii)
all securities accounts of any Grantor; (iv) all commodity contracts of any
Grantor and (v) all commodity accounts held by any Grantor.
 
(v)      “Letter of Credit Rights” means letter of credit rights as such term is
defined in the Code, now owned or hereafter acquired by any Grantor, including
rights to payment or performance under a letter of credit, whether or not such
Grantor, as beneficiary, has demanded or is entitled to demand payment or
performance.
 
(w)     “Licenses” means any Copyright License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Grantor.
 
(x)      “Lien” means any mortgage, pledge, security interest, lien, claim,
encumbrance or other similar restrictions, of any kind or nature whatsoever.
 
(y)      “Patent Licenses” means rights under any written agreement now owned or
hereafter acquired by any Grantor granting any right with respect to any
invention on which a Patent (as defined below) is in existence.
 
(z)      “Patents” means all of the following in which any Grantor now holds or
hereafter acquires any interest: (i) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (ii) all reissues, continuations,
continuations-in-part or extensions thereof.
 
(aa)    “Permitted Liens” means (i) all currently outstanding Liens on the
assets of the Grantor, to the extent, but only to the extent, such Liens are
fully and properly perfected and in existence prior to the date hereof, (ii)
Liens for taxes not yet payable as of the date hereof, and (iii) Liens of
materialmen, mechanics, warehousemen, carriers, or other similar liens arising
in the ordinary course of business and securing obligations which are not
delinquent.
 
(bb)    “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a governmental entity or any
department, agency or political subdivision thereof and any other entity.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(cc)     “Proceeds” means “proceeds,” as such term is defined in the Code,
including (i) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Grantor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to any Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any Person acting under color of
governmental authority), (iii) any claim of any Grantor against third parties
(A) for past, present or future infringement of any Patent or Patent License,
or  (B) for past, present or future infringement or dilution of any Copyright,
Copyright License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (iv) any recoveries by any
Grantor against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (v) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
stock, and (vi) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.
 
(dd)     “Secured Obligations” shall mean the Corporation’s obligation to redeem
the outstanding shares of the Preferred Shares on the Redemption Date (as
defined in the Certificate of Designations) pursuant to Section 16 of the
Certificate of Designations.
 
(ee)      “Security Interests” means the Liens in and the charges (fixed or
floating, as the case may be) over the Collateral granted hereunder securing the
Secured Obligations.
 
(ff)       “Software” means all “software” as such term is defined in the Code,
now owned or hereafter acquired by any Grantor, other than software embedded in
any category of goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
 
(gg)      “Subsidiary” means any corporation, partnership, limited liability
company, joint venture, association or other business entity at least 50% of the
outstanding voting stock or voting interests of which is at the time owned or
controlled, directly or indirectly, by any Grantor.
 
(hh)      “Supporting Obligations” means all supporting obligations as such term
is defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
 
(ii)         “Termination Date” means the date on which all Secured Obligations
are indefeasibly repaid in full, in cash to all Investors.
 
(jj)         “Trademark License” means rights under any written agreement now
owned or hereafter acquired by any Grantor granting any right to use any
Trademark (as defined below).
 
(kk)       “Trademarks” means all of the following now owned or hereafter
existing or adopted or acquired by any Grantor: (i) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (ii) all reissues,
extensions or renewals thereof; and (iii) all goodwill associated with or
symbolized by any of the foregoing.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(ll)         “Transaction Documents” shall mean the Purchase Agreement, the
Security Agreement and all other related documents.
 
(mm)     “Uniform Commercial Code Jurisdiction” means any jurisdiction that has
adopted all or substantially all of Article 9 as contained in the 2000 Official
Text of the Uniform Commercial Code, as recommended by the National Conference
of Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.
 
2.           GRANT OF LIEN.
 
(a)      To secure the prompt and complete payment, performance and observance
of all of the Secured Obligations, each Grantor hereby grants, assigns, conveys,
mortgages, pledges, hypothecates and transfers to Collateral Agent, for itself
and the benefit of Investors, a continuing Security Interest and Lien upon all
of its right, title and interest in, to and under all personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade names, styles or
derivations thereof), and whether owned or consigned by or to, or leased from or
to, such Grantor, and regardless of where located (all of which being
hereinafter collectively referred to as the “Collateral”), including:
 
(i)           all Accounts;
 
(ii)          all Chattel Paper;
 
(iii)         all Contracts;
 
(iv)         all Documents;
 
(v)          all General Intangibles (including payment intangibles and
Software);
 
(vi)         all Goods (including Inventory, Equipment and Fixtures);
 
(vii)        all Instruments;
 
(viii)       all Investment Property;
 
(ix)         all Deposit Accounts, of any Grantor, including all deposit and
other bank accounts and all deposits therein;
 
(x)          all money, cash or cash equivalents of any Grantor;
 
(xi)         all Supporting Obligations and Letter of Credit Rights of any
Grantor;
 
(xii)        to the extent not otherwise included, all Proceeds, tort claims,
insurance claims and other rights to payments not otherwise included in the
foregoing and products of the foregoing and all accessions to, substitutions and
replacements for, and rents and profits of, each of the foregoing.
 
(b)      The aforementioned Security Interests are granted as security only and
shall not subject Collateral Agent or Investors, or any of Collateral Agent’s or
Investors’ successors or assigns to, or transfer or in any way affect or modify,
any obligation of any Grantor with respect to any of the Collateral or any
transaction connected therewith.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c)      To secure the prompt and complete payment, performance and observance
of the Secured Obligations and in order to induce Collateral Agent and Investors
as aforesaid, each Grantor hereby grants to Collateral Agent, for itself and the
benefit of Investors, a right of setoff against the property of such Grantor
held by Collateral Agent, consisting of property described above in Section 2(a)
now or hereafter in the possession or custody of or in transit to Collateral
Agent, for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor, or as to which such Grantor may have any right or
power.
 
3.           COLLATERAL AGENT’S AND INVESTORS’ RIGHTS: LIMITATIONS ON COLLATERAL
AGENT’S AND INVESTORS’ OBLIGATIONS.
 
(a)      It is expressly agreed by each Grantor that, anything herein to the
contrary notwithstanding, each Grantor shall remain liable under each of its
Contracts and each of its Licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder.  Neither Collateral
Agent nor any Investor shall have any obligation or liability under any Contract
or License by reason of or arising out of this Security Agreement or the
granting herein of a Security Interest thereon or the receipt by Collateral
Agent or any Investor of any payment relating to any Contract or License
pursuant hereto.  Neither Collateral Agent nor any Investor shall be required or
obligated in any manner to perform or fulfill any of the obligations of any
Grantor under or pursuant to any Contract or License, or to make any payment, or
to make any inquiry as to the nature or the sufficiency of any payment received
by it or the sufficiency of any performance by any party under any Contract or
License, or to present or file any claims, or to take any action to collect or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
(b)      Collateral Agent may at any time after a Default has occurred, without
prior notice to any Grantor, notify Account Debtors and other Persons obligated
on the Collateral that Collateral Agent has a security interest therein, and
that payments shall be made directly to Collateral Agent.  Upon the request of
Collateral Agent after the occurrence of a Default, each Grantor shall so notify
Account Debtors and other Persons obligated on Collateral.  Once any such notice
has been given to any Account Debtor or other Person obligated on the
Collateral, the affected Grantor shall not give any contrary instructions to
such Account Debtor or other Person without Collateral Agent’s prior written
consent.
 
(c)      Collateral Agent may, upon two (2) days prior written notice to
Corporation, in Collateral Agent’s own name, in the name of a nominee of
Collateral Agent or in the name of any Grantor communicate (by mail, telephone,
facsimile or otherwise) with Account Debtors, parties to Contracts, obligors in
respect of Instruments and obligors in respect of Chattel Paper and/or payment
intangibles to verify with such Persons, to Collateral Agent’s satisfaction, the
existence, amount terms of, and any other matter relating to, any such Accounts,
Contracts, Instruments or Chattel Paper and/or payment intangibles.
 
4.           REPRESENTATIONS AND WARRANTIES.  Each Grantor represents and
warrants that:
 
(a)      Each Grantor has rights in and the power to transfer each item of the
Collateral upon which it purports to grant a Security Interest hereunder free
and clear of any and all Security Interests other than Permitted Liens.
 
(b)      No effective financing statement or Lien instrument or continuation
statement covering all or any part of the Collateral is on file or of record in
any public office, except such as may have been filed (i) by any Grantor in
favor of Collateral Agent pursuant to this Security Agreement and (ii) in
connection with any Permitted Liens.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(c)      This Security Agreement is effective to create a valid and continuing
Security Interest on and, upon the filing of the appropriate financing
statements listed on Schedule I hereto, a perfected Security Interest in favor
of Collateral Agent, for itself and the benefit of Investors, on the Collateral
with respect to which a Security Interest may be perfected by filing pursuant to
the Code.  Such Security Interest is prior to all other Security Interests,
except Permitted Liens that would be prior to Security Interests in favor of
Collateral Agent for the benefit of Collateral Agent and Investors as a matter
of law, and is enforceable as such as against any and all creditors of and
purchasers from any Grantor (other than purchasers and lessees of Inventory in
the ordinary course of business).  All action by any Grantor necessary or
desirable to protect and perfect such Security Interest on each item of the
Collateral has been duly taken.
 
(d)      Schedule II hereto lists all Instruments, Letter of Credit Rights and
Chattel Paper of each Grantor.  All actions by any Grantor necessary or
desirable to protect and perfect the Security Interest of Collateral Agent on
each item set forth on Schedule II (including the delivery of all originals
thereof to Collateral Agent and the legending of all Chattel Paper as required
by Section 5(b) hereof) has been duly taken.  The Security Interest of
Collateral Agent, for the benefit of Collateral Agent and Investors, on the
Collateral listed on Schedule II hereto is prior to all other Security
Interests, except Permitted Liens that would be prior to the Security Interests
in favor of Collateral Agent as a matter of law, and is enforceable as such
against any and all creditors of and purchasers from any Grantor.
 
(e)      Each Grantor’s name as it appears in official filings in the state of
its incorporation or other organization, the type of entity of each Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued, each Grantor’s state of organization or incorporation, the location of
each Grantor’s chief executive office, principal place of business, offices, all
warehouses and premises where Collateral is stored or located, and the locations
of its books and records concerning the Collateral are set forth on Schedule III
hereto.  Each Grantor has only one state of incorporation or organization.
 
(f)      With respect to each Grantor’s Accounts (i) such Accounts represent
bona fide sales of Inventory or rendering of services to Account Debtors in the
ordinary course of each Grantor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper; (ii) there are no setoffs, claims or disputes
existing or asserted with respect thereto and no Grantor has made any agreement
with any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Grantor in the ordinary course of its
business for prompt payment and disclosed to Collateral Agent; (iii) to each
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair the validity or enforceability thereof or could reasonably be expected to
reduce the amount payable thereunder as shown on any Grantor’s books and records
and any invoices or statements; (iv) no Grantor has received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which might result in any adverse change in such Account Debtor’s
financial condition; and (v) no Grantor has knowledge that any Account Debtor is
unable generally to pay its debts as they become due.  Further, with respect to
the Accounts (x) the amounts shown on all invoices and statements, which may be
delivered to the Collateral Agent with respect thereto, are not in any way
contingent and are to the respective Grantor's knowledge actually and absolutely
owing to such Grantor as indicated thereon; (y) no payments have been or shall
be made thereon; and (z) to each Grantor’s knowledge, all Account Debtors have
the capacity to contract.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(g)      With respect to any of the Grantor’s Inventory (i) such Inventory is
located at one of the applicable Grantor’s locations set forth on Schedule III
hereto, (ii) no Inventory is now, or shall at any time or times hereafter be
stored at any other location without Collateral Agent’s prior consent, and if
Collateral Agent gives such consent, each applicable Grantor will concurrently
therewith obtain, to the extent required by the Purchase Agreement, bailee,
landlord and mortgagee agreements, (iii) the applicable Grantor has good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or Security Interest or document whatsoever except for the
Security Interest granted to Collateral Agent, for the benefit of Collateral
Agent and Investors, and except for Permitted Liens, (iv) except as specifically
disclosed in the most recent Collateral Report delivered to Collateral Agent,
such Inventory is of good and merchantable quality, free from any defects, other
than such defects as are inherent in Inventory of like grade and quality, (v)
such Inventory is not subject to any licensing, patent, royalty, trademark,
trade name or copyright agreements with any third parties which would require
any consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party as a precondition of such sale or other
disposition, and (vi) the completion of manufacture, sale or other disposition
of such Inventory by Collateral Agent following a Default shall not require the
consent of any Person and shall not constitute a breach or default under any
contract or agreement to which any Grantor is a party or to which such property
is subject.
 
(h)      No Grantor has any interest in, or title to, any Patent, Trademark or
Copyright except as set forth in Schedule IV hereto.  This Security Agreement is
effective to create a valid and continuing Security Interest on and, upon filing
of the Intellectual Property Security Agreement with the United States Copyright
Office and filing of the Intellectual Property Security Agreement with the
United States Patent and Trademark Office, perfected Security Interests in favor
of Collateral Agent on each Grantor’s Patents, Trademarks and Copyrights within
the United States and such perfected Security Interests are enforceable as such
as against any and all creditors of and purchasers from any Grantor.  Upon
filing of the Intellectual Property Security Agreement with the United States
Copyright Office and filing of the Intellectual Property Security Agreement with
the United State Patent and Trademark Office and the filing of appropriate
financing statements listed on Schedule I hereto, all action necessary or
desirable to protect and perfect Collateral Agent’s Security Interest within the
United States on each Grantor’s Patents, Trademarks or Copyrights under
applicable law shall have been duly taken.
 
5.           COVENANTS.  Each Grantor covenants and agrees with Collateral
Agent, for the benefit of Collateral Agent and Investors, that from and after
the date of this Security Agreement and until the Termination Date:
 
(a)      Further Assurances: Pledge of Instruments; Chattel Paper.
 
(i)           At any time and from time to time, upon the written request of
Collateral Agent and at the sole expense of Grantors, each Grantor shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further actions as Collateral Agent may in good faith
deem reasonable and appropriate to obtain the full benefits of this Security
Agreement and of the rights and powers herein granted, including (A) using its
commercially reasonable efforts to secure all consents and approvals necessary
or appropriate for the assignment to or for the benefit of Collateral Agent of
any License or Contract held by such Grantor and to enforce the Security
Interests granted hereunder; and (B) filing any financing or continuation
statements under the Code with respect to the Security Interests granted
hereunder as to those jurisdictions that are not Uniform Commercial Code
Jurisdictions.
 
(ii)          Unless Collateral Agent shall otherwise consent in writing (which
consent may be revoked), each Grantor shall deliver to Collateral Agent all
Collateral consisting of negotiable Documents, certificated securities, Chattel
Paper and Instruments (in each case, accompanied by stock powers, allonges or
other instruments of transfer executed in blank) promptly after such Grantor
receives the same.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)         Each Grantor shall use its commercially reasonable efforts to
obtain waivers or subordinations of Security Interests from landlords and
mortgagees.
 
(iv)         Each Grantor that is or becomes the beneficiary of a letter of
credit shall promptly, and in any event within two (2) Business Days after
becoming a beneficiary, notify Collateral Agent thereof and enter into a
tri-party agreement with Collateral Agent and the issuer and/or confirmation
bank with respect to Letter of Credit Rights assigning such Letter of Credit
Rights to Collateral Agent and directing all payments thereunder to the
Collection Account, all in form and substance reasonably satisfactory to
Collateral Agent.
 
(v)          Each Grantor shall take all steps necessary to grant the Collateral
Agent control of all electronic chattel paper in accordance with the Code and
all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.
 
(vi)         Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any filing office in any Uniform
Commercial Code Jurisdiction any initial financing statements and amendments
thereto that (A) indicate that the Collateral (x) constitutes all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Code of
such jurisdiction, or (y) as being of an equal or lesser scope or with greater
detail, and (B) contain any other information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance of any financing
statement or amendment, including (xx) whether such Grantor is an organization,
the type of organization and any organization identification number issued to
such Grantor, and (yy) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates.  Each
Grantor agrees to furnish any such information to the Collateral Agent promptly
upon request.  Each Grantor also ratifies its authorization for the Collateral
Agent to have filed in any Uniform Commercial Code Jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.
 
(vii)        Each Grantor shall promptly, and in any event within ten (10)
Business Days after the same is acquired by it, notify Collateral Agent of any
commercial tort claim (as defined in the Code) acquired by it and unless
otherwise consented by Collateral Agent, such Grantor shall enter into a
supplement to this Security Agreement, granting to Collateral Agent a Security
Interest in such commercial tort claim.
 
(b)      Maintenance of Records.  Each Grantor shall keep and maintain, at their
own cost and expense, satisfactory and complete records of the Collateral,
including a record of any and all payments received and any and all credits
granted with respect to the Collateral and all other dealings with the
Collateral.  Each Grantor shall mark their books and records pertaining to the
Collateral to evidence this Security Agreement and the Security Interests
granted hereby.  If any Grantor retains possession of any Chattel Paper or
Instruments with Collateral Agent’s consent, such Chattel Paper and Instruments
shall be marked with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of Baker
Communications Fund II (QP), L.P., as Collateral Agent, for the benefit of
Collateral Agent and certain Investors.”
 
 
 
10

--------------------------------------------------------------------------------

 
 
(c)      Covenants Regarding Patent, Trademark and Copyright Collateral.
 
(i)           Each Grantor shall notify Collateral Agent immediately if they
know or have reason to know that any application or registration relating to any
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated, or of any materially adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding any Grantor’s ownership of any Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.
 
(ii)           If any Grantor, either by itself or through any agent, employee,
licensee or designee, files an application for the registration of any Patent,
Trademark or Copyright with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency, Grantor shall
provide Collateral Agent with written notice thereof within a reasonable time
thereafter, but in any event within ten (10) Business Days from the date of
filing, and, upon request of Collateral Agent, Grantor shall execute and deliver
an amendment to the Intellectual Property Security Agreement as Collateral Agent
may request to evidence Collateral Agent’s Security Interest on such Patent,
Trademark or Copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.
 
(iii)           Each Grantor shall take all commercially reasonable actions
necessary or requested by Collateral Agent to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of the Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings.
 
(iv)           In the event that any of the Patent, Trademark or Copyright
Collateral is infringed upon, or misappropriated or diluted by a third party,
such Grantor shall comply with Section 5(a)(vii) of this Security
Agreement.  Such Grantor shall, unless such Grantor shall reasonably determine
that such Patent, Trademark or Copyright Collateral is in no way material to the
conduct of its business or operations, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
are reasonable and appropriate under the circumstances to protect such Patent,
Trademark or Copyright Collateral.
 
(d)      Indemnification.
 
(i)           Each Grantor shall, jointly and not severally, indemnify the
Collateral Agent from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, costs of settlement, suits, costs,
expenses or disbursements of any kind whatsoever (including, without limitation,
reasonable fees and disbursements of counsel to the Collateral Agent)
(collectively, “Losses”), which may at any time (including, without limitation,
at any time following the payment of the Secured Obligations) be imposed on,
incurred by, asserted against or due and owing to the Collateral Agent in any
way relating to or arising out of actions taken or omitted to be taken by the
Collateral Agent or as a result of the Collateral Agent's status as Collateral
Agent, all of which Losses shall periodically be reimbursed as incurred;
provided that no Grantor shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, costs
of settlement, suits, costs, expenses or disbursements directly resulting from
the gross negligence or willful misconduct of the Collateral Agent in its
capacity as Collateral Agent (in its capacity as such) as finally determined by
a court of competent jurisdiction.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)           In any suit, proceeding or action brought by the Collateral Agent
relating to any Collateral for any sum owing with respect thereto or to enforce
any rights or claims with respect thereto, each Grantor will save, indemnify and
keep Collateral Agent harmless from and against all Losses suffered by reason of
any defense, setoff, counterclaim, recoupment or reduction of liability
whatsoever of the Account Debtor or other Person obligated on the Collateral,
arising out of a breach by any Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to, or
in favor of, such obligor or its successors from such Grantor, except in the
case of Collateral Agent, to the extent such expense, loss, or damage is
attributable solely to the gross negligence or willful misconduct of Collateral
Agent (in its capacity as such) as finally determined by a court of competent
jurisdiction.  All such obligations of any Grantor shall be and remain
enforceable against and only against such Grantor(s) and shall not be
enforceable against Collateral Agent.
 
(iii)           The agreements in this Section 5(d) shall survive (x) the
payment of the Secured Obligations and all other amounts payable under the
Transaction Documents, (y) any resignation by the Collateral Agent and (z) the
termination of the Transaction Documents.
 
(iv)           Each Grantor shall have the right, but not the obligation, to
conduct the defense of any action or claim and all negotiations for the
settlement or compromise thereof; provided that (i) any settlement negotiated by
any Grantor involves no cost or liability to Collateral Agent and includes an
unconditional release of Collateral Agent from all liability with respect to
such claim or action, (ii) Collateral Agent shall have the right to retain its
own counsel, with the fees and expenses to be paid by Grantors, if in Collateral
Agent’s reasonable judgment there exists any actual or potential conflict of
interest between Collateral Agent and any Grantor and (iii) if no such conflict
exists, Collateral Agent shall have the right at any time to participate in and
join the defense of any action or claim at Collateral Agent’s expense.
 
(e)      Compliance with Terms of Accounts, etc.  In all material respects, each
Grantor will perform and comply with all obligations in respect of the
Collateral and all other agreements to which it is a party or by which it is
bound relating to the Collateral.
 
(f)      Limitation on Liens on Collateral.  No Grantor will create, permit or
suffer to exist, and each Grantor will defend the Collateral against, and take
such other action as is necessary to remove, any Liens or Security Interests on
the Collateral except Permitted Liens, and will defend the right, title and
interest of Collateral Agent and Investors in and to any of such Grantor’s
rights under the Collateral against the claims and demands of all Persons
whomsoever.
 
(g)      Limitations on Disposition.  No Grantor will sell, license, lease,
transfer or otherwise dispose of any of the Collateral or any interest therein,
or attempt or contract to do so, except as done in the ordinary course of such
Grantor’s business.
 
(h)      Further Identification of Collateral.  Each Grantor will, if so
requested by Collateral Agent, furnish to Collateral Agent, as often as
Collateral Agent reasonably requests, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Collateral Agent may reasonably request, all in such
detail as Collateral Agent may specify.
 
(i)      Notices.  Each Grantor will advise Collateral Agent promptly, in
reasonable detail, (i) of any Security Interest or claim made or asserted
against any of the Collateral, and (ii) of the occurrence of any other event
which would have a material adverse effect on the aggregate value of the
Collateral or on the Security Interest created hereunder.
 
(j)      Terminations; Amendments Not Authorized.  Each Grantor acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement without the prior
written consent of Collateral Agent and agrees that it will not do so without
the prior written consent of Collateral Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the Code.
 
 
 
12

--------------------------------------------------------------------------------

 
 
6.           COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT.
 
Each Grantor shall execute and deliver to Collateral Agent a power of attorney
(the “Power of Attorney”) substantially in the form attached hereto as Exhibit
A.  The power of attorney granted pursuant to the Power of Attorney is a power
coupled with an interest and shall be irrevocable until the Termination
Date.  The powers conferred on Collateral Agent, for the benefit of Collateral
Agent and Investors, under the Power of Attorney are solely to protect
Collateral Agent’s interests (for the benefit of Collateral Agent and Investors)
in the Collateral and shall not impose any duty upon Collateral Agent to
exercise any such powers.  Collateral Agent agrees that (a) except for the
powers granted in clause (h) of the Power of Attorney, it shall not exercise any
power or authority granted under the Power of Attorney unless a Default has
occurred and is continuing, and (b) Collateral Agent shall account for any
moneys received by Collateral Agent in respect of any foreclosure on or
disposition of Collateral pursuant to the Power of Attorney provided that
Collateral Agent shall not have any duty as to any Collateral, and Collateral
Agent shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers.  COLLATERAL AGENT, ITS RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL NOT
BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF
ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
 
7.           REMEDIES:  RIGHTS UPON DEFAULT.
 
(a)      In addition to all other rights and remedies authorized or granted to
it under this Security Agreement, the Purchase Agreement, the Notes and under
any other instrument or agreement securing, evidencing or relating to any of the
Secured Obligations, if any Default shall have occurred and be continuing,
Collateral Agent may exercise all rights and remedies of a secured party under
the Code (whether or not in effect in the jurisdiction where such rights are
exercised).  Without limiting the generality of the foregoing, each Grantor
expressly agrees that in any such event Collateral Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
such Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code and other applicable law), may forthwith enter upon the premises of such
Grantor where any Collateral is located through self-help, without judicial
process, without first obtaining a final judgment or giving such Grantor or any
other Person notice and opportunity for a hearing on Collateral Agent’s claim or
action and may collect, receive, assemble, process, appropriate and realize upon
the Collateral, or any part thereof, and, following the delivery of notice to
Grantor may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk.  Collateral Agent or any Investor shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales, to purchase for the benefit of Collateral Agent and Investors,
the whole or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption each Grantor hereby releases.  Such sales
may be adjourned and continued from time to time with or without
notice.  Collateral Agent shall have the right to conduct such sales on any
Grantor’s premises or elsewhere and shall have the right to use any Grantor’s
premises without charge for such time or times as Collateral Agent deems
necessary or advisable.
 
 
 
13

--------------------------------------------------------------------------------

 
 
If any Default shall have occurred and be continued, each Grantor further
agrees, at Collateral Agent’s request, to assemble the Collateral and make it
available to Collateral Agent at a place or places designated by Collateral
Agent which are reasonably convenient to Collateral Agent and such Grantor,
whether at such Grantor’s premises or elsewhere.  Until Collateral Agent is able
to effect a sale, lease, or other disposition of Collateral, Collateral Agent
shall have the right to hold or use Collateral, or any part thereof, to the
extent that it deems appropriate for the purpose of preserving Collateral or its
value or for any other purpose deemed appropriate by Collateral
Agent.  Collateral Agent shall have no obligation to any Grantor to maintain or
preserve the rights of such Grantor as against third parties with respect to
Collateral while Collateral is in the possession of Collateral
Agent.  Collateral Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of
Collateral Agent’s remedies (for the benefit of Collateral Agent and Investors),
with respect to such appointment without prior notice or hearing as to such
appointment.  Collateral Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale to the Secured
Obligations as provided in the Purchase Agreement, and only after so paying over
such net proceeds, and after the payment by Collateral Agent of any other amount
required by any provision of law, need Collateral Agent account for the surplus,
if any, to any Grantor.  To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against Collateral Agent or any
Investor arising out of the repossession, retention or sale of the Collateral
except such as arise solely out of the gross negligence or willful misconduct of
Collateral Agent or such Investor as finally determined by a court of competent
jurisdiction.  Each Grantor agrees that ten (10) days prior notice by Collateral
Agent of the time and place of any public sale or of the time after which a
private sale may take place is reasonable notification of such matters.  Each
Grantor shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Secured Obligations,
including any reasonable attorneys’ fees and other expenses incurred by
Collateral Agent or any Investor to collect such deficiency.
 
(b)      Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
 
(c)      To the extent that applicable law imposes duties on the Collateral
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is not commercially unreasonable for the
Collateral Agent (i) to fail to incur expenses reasonably deemed significant by
the Collateral Agent to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Security Interests on or any adverse claims against
Collateral, (iv) to exercise collection remedies against Account Debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as the Grantor, for expressions of interest
in acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to the Collateral Agent a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Collateral Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Collateral Agent in the collection or disposition of any of the
Collateral.  Each Grantor acknowledges that the purpose of this Section 7(c) is
to provide non-exhaustive indications of what actions or omissions by the
Collateral Agent would not be commercially unreasonable in the Collateral
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by the Collateral Agent shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 7(c).  Without
limitation upon the foregoing, nothing contained in this Section 7(c) shall be
construed to grant any rights to any Grantor or to impose any duties on
Collateral Agent that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section 7(c).
 
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           The Collateral Agent shall not be required to make any demand
upon, or pursue or exhaust any of their rights or remedies against, any Grantor,
any other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of their rights
or remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof.  The Collateral Agent shall not be required to marshal the
Collateral or any guarantee of the Secured Obligations or to resort to the
Collateral or any such guarantee in any particular order, and all of its and
their rights hereunder shall be cumulative.  To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against the Collateral Agent or
any Investor, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise.
 
8.           GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL.  For the
purpose of enabling Collateral Agent to exercise rights and remedies under
Section 7 hereof (including, without limiting the terms of Section 7 hereof, in
order to take possession of, hold, preserve, process, assemble, prepare for
sale, market for sale, sell or otherwise dispose of Collateral) at such time as
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to Collateral Agent, to the extent that it
may lawfully do so, for the benefit of Collateral Agent and Investors, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.
 
9.           LIMITATION ON COLLATERAL AGENT’S AND INVESTORS’ DUTY IN RESPECT OF
COLLATERAL.  Collateral Agent and each Investor shall use reasonable care with
respect to the Collateral in its possession or under its control.  Neither
Collateral Agent nor any Investor shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of Collateral Agent or such Investor, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.
 
10.           REINSTATEMENT.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
 
 
 
15

--------------------------------------------------------------------------------

 
 
11.           NOTICES.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Security
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be given in the manner, and
deemed received, as provided for in the Notes.
 
12.           EXPENSES.  Each Grantor hereby agrees to pay all reasonable fees
and expenses of the Collateral Agent in connection with the performance of its
duties under the Purchase Agreement or this Security Agreement.
 
13.           SEVERABILITY.  Whenever possible, each provision of this Security
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Security
Agreement.  This Security Agreement is to be read, construed and applied
together with the Purchase Agreement and the Notes which, taken together, set
forth the complete understanding and agreement of Collateral Agent, Investors
and each Grantor with respect to the matters referred to herein and therein.
 
14.           NO WAIVER; CUMULATIVE REMEDIES.  Collateral Agent shall not by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Collateral Agent and then only to the extent therein set forth.  A waiver by
Collateral Agent of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Collateral Agent would
otherwise have had on any future occasion.  Neither failure to exercise nor any
delay in exercising on the part of Collateral Agent, any right, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or future exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.  None of the terms or provisions of this Security
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by Collateral Agent and each Grantor.
 
15.           LIMITATION BY LAW.  All rights, remedies and powers provided in
this Security Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Security Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.
 
16.           TERMINATION OF THIS SECURITY AGREEMENT.  Subject to Section 10
hereof, this Security Agreement shall terminate upon the Termination Date.
 
 
 
16

--------------------------------------------------------------------------------

 
 
17.           SUCCESSORS AND ASSIGNS.  This Security Agreement and all
obligations of each Grantor hereunder shall be binding upon the successors and
assigns of each Grantor (including any debtor-in-possession on behalf of such
Grantor) and shall, together with the rights and remedies of Collateral Agent,
for the benefit of Collateral Agent and Investors, hereunder, inure to the
benefit of Collateral Agent and Investors, all future holders of any instrument
evidencing any of the Secured Obligations and their respective successors and
assigns.  No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Secured Obligations or any portion thereof or interest therein shall in any
manner affect the Security Interest granted to Collateral Agent, for the benefit
of Collateral Agent and Investors, hereunder.  No Grantor may assign, sell,
hypothecate or otherwise transfer any interest in or obligation under this
Security Agreement.
 
18.           COUNTERPARTS.  This Security Agreement may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.
 
19.           GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE
NOTES, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE, AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  EACH GRANTOR HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY,
CITY OF NEW YORK, NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY GRANTOR, COLLATERAL AGENT AND
INVESTORS PERTAINING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, PROVIDED, THAT COLLATERAL AGENT,
INVESTORS AND EACH GRANTOR ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY, AND, PROVIDED,
FURTHER, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
COLLATERAL AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE SECURED
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
COLLATERAL AGENT.  EACH GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
GRANTOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH GRANTOR AT THE ADDRESS SET FORTH
IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
 
 
17

--------------------------------------------------------------------------------

 
 
20.           WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG COLLATERAL AGENT,
INVESTORS, AND ANY GRANTOR ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS SECURITY
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO.
 
21.           SECTION TITLES.  The Section titles contained in this Security
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
 
22.           NO STRICT CONSTRUCTION.  The parties hereto have participated
jointly in the negotiation and drafting of this Security Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.
 
23.           ADVICE OF COUNSEL.  Each of the parties represents to each other
party hereto that it has discussed this Security Agreement and, specifically,
the provisions of Section 19 and Section 20, with its counsel.
 
24.           BENEFIT OF SUCCESSORS.  All Security Interests granted or
contemplated hereby shall be for the benefit of Collateral Agent and Collateral
Agent’s successors and assigns, and all proceeds or payments realized from
Collateral in accordance herewith shall be applied to the Secured Obligations in
accordance with the terms of the Notes.
 


[END OF TEXT.  SIGNATURE PAGE FOLLOWS.]




 
18

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
 

 
STRATUS MEDIA GROUP, INC.
     
By:                                                     
     
Name:                                                
     
Title:                                                  
         
PRO SPORTS & ENTERTAINMENT, INC.
     
By:                                                                              
     
Name:                                                
     
Title:                                                  
         
STRATUS REWARDS, LLC
     
By:                                                     
     
Name:                                                
     
Title:                                                  
         
ISAAC BLECH, as Collateral Agent
      _________________________                        

 
 
 
19

--------------------------------------------------------------------------------

 
 
SCHEDULE I
to
SECURITY AGREEMENT
 
FILING JURISDICTIONS
 


 
Delaware Secretary of State
 
Nevada Secretary of State
 
California Secretary of State
 
United States Patent and Trademark Office
 
United States Copyright Office
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
to
SECURITY AGREEMENT
 


 
INSTRUMENTS
CHATTEL PAPER
AND
LETTER OF CREDIT RIGHTS


 


 
None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III
to
SECURITY AGREEMENT
 


 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL
 
I.             Each Grantor’s official
name:                                                      
 
 
1.
Stratus Media Group, Inc.

 
 
2.
Pro Sports & Entertainment, Inc.

 
 
3.
Stratus Rewards, LLC

 
II.           Type of entity (e.g. corporation, partnership, business trust,
limited partnership, limited liability company):
 
 
1.
corporation

 
 
2.
corporation

 
 
3.
limited liability company

 
III.          Organizational identification number issued by Grantor’s state of
incorporation or organization or a statement that no such number has been
issued:
 
 
1.
Entity Number:  C144-1995

 
 
2.
Entity Number:  C2096886

 
 
3.
File Number: 3675419

 
IV.          State of Incorporation or Organization:
 
 
1.
Nevada

 
 
2.
California

 
 
3.
Delaware

 
V.           Chief Executive Office and principal place of business:
 
 
1.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
2.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
3.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
VI.          Corporate Offices:
 
 
1.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
2.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
3.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
VII.        Warehouses:
 
 
1.
None

 
 
2.
None

 
 
3.
None

 
VIII.       Other Premises at which Collateral is Stored or Located:
 
 
1.
None

 
 
2.
None

 
 
3.
None

 
IX.          Locations of Records Concerning Collateral: 3 E. De La Guerra St.
Santa Barbara, CA 93101
 
 
1.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
2.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
3.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
 
to
 
SECURITY AGREEMENT
 


 
PATENTS, TRADEMARKS AND COPYRIGHTS
 


Trademark
Registration No.
Serial No.
Status/Prosecution
Classes of
Goods/Services
Action
STRATUS REWARDS
3,225,387
76523353
Registered 10/16/2007
International Class 35 - Business/Advertising  - (words only) for "providing
incentive award program to airline passengers in which purchase points may be
redeemed for merchandise
LIVE: Declarations of Continued Use and of Incontestability to be filed by
04/07/2013. Must also assign ownership from Avacus to Pro Sports.
CLUB 360°
3,534,409
76/582093
Registered 11/18/2008
International Classes 39/ (words only) for "air transportation services
featuring a bonus incentive program"
LIVE: Declarations of Continued Use and of Incontestability to be filed by
11/18/2013. Must also assign ownership from Avacus to Pro Sports.
CLUB 360°
3,177,435
76/582092
Registered 11/28/2006
International Class 35   - Business/Advertising  - (words only) for "incentive
awards programs, whereby purchase points may be redeemed for merchandise"
LIVE: Declarations of Continued Use and of Incontestability to be filed by
11/18/2012. Must also assign ownership from Avacus to Pro Sports.
LIVING AT ALTITUDE
3,197,284
78375767
Registered 01/09/07
International Class 35 - Business/Advertising  - (words only) for "providing
incentive award program to airline passengers in which purchase points may be
redeemed for merchandise
LIVE: Declarations of Continued Use and of Incontestability to be filed by
1/09/2013. Must also assign ownership from Avacus to Pro Sports.
LIVING AT ALTITUDE
3,477,898
78362183
Registered 07/29/08
International Class 41 - Education/Enternmenty  - (words only) for "providing
incentive award program to airline passengers in which purchase points may be
redeemed for merchandise
LIVE: Declarations of Continued Use and of Incontestability to be filed by
7/29/2014. Must also assign ownership from Avacus to Pro Sports.



 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
POWER OF ATTORNEY
 
This Power of Attorney is executed and delivered by Stratus Media Group, Inc., a
Nevada corporation, Pro Sports & Entertainment, Inc., a California corporation,
and Stratus Rewards, LLC, a Delaware limited liability company (“Grantors”), to
Isaac Blech, an individual, or his designee (hereinafter referred to as
“Attorney”), as Collateral Agent for the benefit of Collateral Agent and the
Investors, under the Purchase Agreement and the Security Agreement, all dated as
of May 24, 2011, and other related documents (the “Transaction Documents”).  No
person to whom this Power of Attorney is presented, as authority for Attorney to
take any action or actions contemplated hereby, shall be required (including in
respect of clauses (d) and (e) in the next succeeding paragraph) to inquire into
or seek confirmation from Grantors as to the authority of Attorney to take any
action described below, or as to the existence of or fulfillment of any
condition to this Power of Attorney, which is intended to grant to Attorney
unconditionally the authority to take and perform the actions contemplated
herein, and Grantors irrevocable waive any right to commence any suit or action,
in law or equity, against any person or entity which acts in reliance upon or
acknowledges the authority granted under this Power of Attorney.  The power of
attorney granted hereby is coupled with an interest, and may not be revoked or
canceled by Grantors without Attorney’s written consent.
 
Each Grantor hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), with full power of
substitution, as such Grantor’s true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, from time to time in Attorney’s
discretion, to take any and all appropriate action and to execute and deliver
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of the Transaction Documents and, without limiting the
generality of the foregoing, such Grantor hereby grants to Attorney the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, (other than in connection with a change of address as specified in
clause (a), as to which Attorney shall use commercially reasonable efforts to
give such Grantor concurrent notice thereof provided that failure to do so will
not affect Attorney’s rights hereunder, and at any time, to do the following:
(a) change the mailing address of such Grantor, open a post office box on behalf
of such Grantor, open mail for such Grantor, and ask, demand, collect, give
acquittances and receipts for, take possession of, endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, and notices in connection with any property
of such Grantor; (b) effect any repairs to any asset of such Grantor, or
continue or obtain any insurance and pay all or any part of the premiums
therefor and costs thereof, and make, settle and adjust all claims under such
policies of insurance, and make all determinations and decisions with respect to
such policies; (c) pay or discharge any taxes, liens, security interests, or
other encumbrances levied or placed on or threatened against such Grantor or its
property; (d) defend any suit, action or proceeding brought against such Grantor
if such Grantor does not defend such suit, action or proceeding or if Attorney
believes that such Grantor is not pursuing such defense in a manner that will
maximize the recovery to Attorney, and settle, compromise or adjust any suit,
action, or proceeding described above and, in connection therewith, give such
discharges or releases as Attorney may deem appropriate, provided that in
connection with the foregoing Attorney shall act in a manner consistent with the
terms of the Notes to the extent explicitly covered thereby; (e) file or
prosecute any claim, litigation, suit or proceeding in any court of competent
jurisdiction or before any arbitrator, or take any other action otherwise deemed
appropriate by Attorney for the purpose of collecting any and all such moneys
due to such Grantor whenever payable and to enforce any other right in respect
of such Grantor’s property provided, in the case of any such claim, litigation,
suit or proceeding relating to product liability insurance Attorney shall act in
a manner consistent with the terms of the Notes to the extent explicitly covered
thereby; (f) cause the certified public accountants then engaged by such Grantor
to prepare and deliver to Attorney at any time and from time to time, promptly
upon Attorney’s request, the following reports: (1) a reconciliation of all
accounts, (2) an aging of all accounts, (3) trial balances, (4) test
verifications of such accounts as Attorney may request, and (5) the results of
each physical verification of inventory; (g) communicate in its own name with
any party to any Contract with regard to the assignment of the right, title and
interest of such Grantor in and under the Contracts and other matters relating
thereto; (h) to file such financing statements with respect to the Security
Agreement, with or without such Grantor’s signature, or to file a photocopy of
the Security Agreement in substitution for a financing statement, as the
Collateral Agent may deem appropriate and to execute in such Grantor’s name such
financing statements and amendments thereto and continuation statements which
may require such Grantor’s signature; and (i) execute, in connection with any
sale provided for in any Transaction Document, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral and
to otherwise direct such sale or resale, all as though Attorney were the
absolute owner of the property of such Grantor for all purposes, and to do, at
Attorney’s option and such Grantor’s expense, at any time or from time to time,
all acts and other things that Attorney reasonably deems necessary to perfect,
preserve, or realize upon such Grantor’s property or assets and Attorney’s Liens
thereon, all as fully and effectively as such Grantor might do.  Each Grantor
hereby ratifies, to the extent permitted by law, all that said Attorney shall
lawfully do or cause to be done by virtue hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Power of Attorney is executed by Grantors, and Grantors
have caused their respective seals to be affixed pursuant to the authority of
their respective board of directors or manager, as the case may be, this ____
day of ___________ 2011.
 

 
GRANTORS
     
Stratus Media Group, Inc.
     
By:                                                          
 
Name:
 
Title:
     
Pro Sports & Entertainment, Inc.
     
By:                                                          
 
Name:
 
Title:
         
Straus Rewards, LLC
     
By:                                                          
 
Name:
 
Title:

 
 
 
 

--------------------------------------------------------------------------------

 

 
NOTARY PUBLIC CERTIFICATE


 
On this ____ day of _____ 2011, _______________ who is personally known to me
appeared before me in his capacity as the ________________ of Stratus Media
Group, Inc. (“Grantor”) and executed on behalf of Grantor the Power of Attorney
in favor of _______________________ to which this Certificate is attached.
 


 

  ___________________________________  
Notary Public





NOTARY PUBLIC CERTIFICATE


 
On this ____ day of _____ 2011, _______________ who is personally known to me
appeared before me in his capacity as the ________________ of Pro Sports &
Entertainment, Inc. (“Grantor”) and executed on behalf of Grantor the Power of
Attorney in favor of _______________________ to which this Certificate is
attached.
 


 

  ___________________________________  
Notary Public





NOTARY PUBLIC CERTIFICATE


 
On this ____ day of _____ 2011, _______________ who is personally known to me
appeared before me in his capacity as the ________________ of Stratus Rewards,
LLC (“Grantor”) and executed on behalf of Grantor the Power of Attorney in favor
of _______________________ to which this Certificate is attached.
 


 

  ___________________________________  
Notary Public



 